Citation Nr: 0218130	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder with associated major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

The veteran testified at a personal hearing at the RO 
before the undersigned Member of the Board in July 2002.  

The Board notes that at the veteran's personal hearing his 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disability.  That issue has not been 
previously considered and so is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's PTSD and major depressive disorder have been 
manifest throughout the appeal period by symptoms of 
depression, anxiety, anger, difficulty sleeping, 
nightmares, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and 
an increasing inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria have been met for a 70 percent rating and no 
more for post-traumatic stress disorder with associated 
major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.10, and 
4.130, Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the April 2001 rating decision, April 2002 statement of 
the case, and the July 2002 personal hearing, the veteran 
and his representative were apprised of the applicable law 
and regulations and given notice as to the evidence needed 
to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which 
are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the 
rating assigned following the initial grant of service 
connection for residuals of the veteran's post-traumatic 
stress disorder (PTSD).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned 
for a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility 
of staged ratings, as provided by the Court in Fenderson.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126 (2002).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were 
adopted:  For total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating is appropriate.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation in warranted.  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent evaluation is 
indicated.  

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication, a 10 percent rating is appropriate.  
If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2002).  

A VA outpatient clinic note dated in July 2000 indicates 
that the veteran was feeling better and more positive and 
was looking forward to group therapy.  Notes dated later 
in July and August 2000 reflect symptoms of sleeplessness, 
nightmares, depression, anger, social isolation, anxiety, 
and intrusive thoughts.  

The veteran's treating VA physician wrote in July 2000 
that medications had been somewhat helpful, but that his 
general course had been one of deterioration.  The veteran 
was reportedly unable to work full-time and was having 
more difficulties with memory, coping with people, 
sleeping, and nightmares.  

At the time of a VA compensation examination in November 
2002, the veteran reported having daily intrusive thoughts 
and recollections of moderate severity and 
gastrointestinal tract irritation, including diarrhea.  
There was also evidence of sleep disturbances and night 
sweats.  The examiner noted that the veteran presented 
with frank symptoms of depression, anhedonia, and at times 
agitation, with previous periods of suicidal ideation 
without plans.  He also showed fairly significant symptoms 
of social isolation outside his work environment.  The 
examiner detected a restricted range of affect and lack of 
an appropriate long term plan.  He noted that the veteran 
certainly displayed an avoidance of people and places 
which could recall traumatic events.  There was evidence 
of hyperarousal and a heightened sense of vigilance, as 
well as irritation, particularly in social settings in 
which the veteran was reluctant to participate.  The 
examiner commented that the veteran's symptoms would be 
expected to have some impact on his social relations in a 
work setting, but should not preclude him from some level 
of employment.  He added that the veteran's stress had had 
some impact upon his social and personal relationships, as 
well.  The examiner assigned a Global Assessment of 
Functioning score of 55, indicating an overall moderate 
level of impairment.  

The medical evidence is clear that the veteran is 
significantly impaired by his PTSD.  Despite medications, 
he is experiencing increasing difficulty coping with 
people, particularly in a work atmosphere.  However, 
although his treating physician has indicated that he is 
unable to work full-time, he remains employed 
approximately 30 hours per week.  The evidence shows that 
he is attending group therapy and appears to be making an 
honest effort to deal with his PTSD symptoms.  

In the Board's view, the psychiatric symptomatology that 
has been reported due to the veteran's service-connected 
PTSD and major depression meet at least most of the 
criteria for a 70 percent evaluation as defined by VA's 
Rating Schedule and have done so throughout the appeal 
period.  Affording him the benefit of the doubt, the Board 
finds that the preponderance of the evidence indicates 
that a 70 percent evaluation is appropriate.  38 U.S.C.A. 
§ 5107(b).  

However, there is no evidence of gross impairment in 
thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, 
persistent danger of the veteran's hurting himself or 
others, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss 
for names of close relatives, his own occupation, or his 
own name. Further, the record indicates that the veteran 
remains employed, at least to some degree.  Therefore, a 
100 percent schedular rating is not warranted at this 
time.  

Accordingly, the Board concludes that a 70 percent rating 
for PTSD should be granted, effective from the date 
service connection was granted. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.10, and 4.130, Code 9411.


ORDER

A 70 percent rating for post-traumatic stress disorder 
with associated major depressive disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

